DETAILED ACTION
Claims 1-2, 5-10, 13-17 and 20 are pending in this application.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand et al. (U.S. PGPub No. 2017/0177870) in view of Hans et al. (U.S. PGPub No. 2019/0377585)

Claim 1
Hildebrand (2017/0177870) teaches:
A method comprising: issuing a suspend command to a data storage device at an information handling system, the suspend command to transition operation of the data storage device to an energy saving state; P. 0171 and FIG. 19 a processor may execute an instruction to place the system in an extreme deep sleep state; FIG. 18 system 1800 includes flash memory device 1820
generating a one-time password […] storing the one-time password at the data storage device, in response to receiving the suspend command, receipt of the one-time password at the data storage device required to transition operation of the data storage device from the energy-saving state to a normal operating state; P. 0164 when entering the extreme deep sleep state, SoC 1810 generates a temporally unique value (one-time password) to serve as a wakeup code, which is stored in the dedicated wakeup code location 1826 within the WDB 1824 on the flash memory device 1820. The wakeup code is required to resume operation; P. 0149 extreme deep sleep state powers off most of system 1800
providing the one-time password to a process executing at the information handling system; P. 0161 processor 1812 includes instructions that accesses wakeup code location 1826 as part of a sequence (i.e. a process) to enter an extreme deep sleep state
storing the provided one-time password at a memory device at the information handling system; and P. 0164 the wakeup code value is also stored in dedicated wakeup code location 1816 within the within the RTC power domain of the SoC device
transitioning operation of the data storage device to an energy saving state. P. 0173 and FIG. 19 at step 1935 power management logic is triggered to place SoC in extreme deep sleep state, powering down all portions of the system
Hildebrand does not explicitly state the data storage device generating the one-time password.
Hans (2019/0377585) teaches:
[…] generating a one-time password at the data storage device; storing the one-time password at the data storage device in response to receiving the suspend command, P. 0064 and FIG. 3 the system includes card computing device 302 (data storage device) with non-volatile memory 330, and terminal 314 (information handling system); FIG. 4A and P. 0078 card computing device receives a suspension request from the terminal at operation 402; FIG. 4B and P. 0099 card computing device (data storage device) generates a resume token (one-time password) and stores it in non-volatile memory at operation 416
receipt of the one-time password at the data storage device required to transition operation of the data storage device from the energy-saving state to a normal operating state; P. 0072-73 a resume token 334 by the card while suspended to determine whether to grant a resumption request 324; P. 0150 in suspended state 608, the card computing device is un-powered; P. 0150 when the state of card computing device is restored (in response to the resumption request), card re-enters the operating state 604  
providing the one-time password to a process executing at the information handling system; FIG. 4B and P. 0100 card computing device sends a response to the terminal in operation 418, including the resume token 
[…] transitioning operation of the data storage device to an energy saving state. P. 0146 and FIG. 6 in suspended state 608, no power is applied to the card computing device
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Hildebrand with the data storage device generating the one-time password taught by Hans
The motivation being to conserve power and reduce the need for recharging (See Hans P. 0130)
The systems of Hildebrand and Hans are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Hildebrand with Hans to obtain the invention as recited in claims 1-8.

Claim 2
Hans (2019/0377585) teaches:
The method of claim 1, further comprising: issuing a resume command to the data storage device, the resume command including the one-time password stored at the memory device, the resume command being a request to transition operation of the data storage device from the energy saving state to the normal operating state; P. 0110, 0112 and FIG. 5 card receives a resumption request from the terminal in operation 502, the Command Data field includes a resume token. This is the same token the card transmitted to the terminal at time of suspension; P. 0147 humidity sensor (the example terminal) powers on the card computing device transmits a resumption request to the card computing device and 
in response to successfully authenticating the one-time password at the data storage device, by determining at the data storage device that the one-time password included with the resume command matches the one-time password stored at the data storage device: […] transitioning operation of the data storage device from the energy saving state to the normal operating state; and P. 0116-117 and FIG. 5 the card compares the resume token to the token stored in non-volatile memory at operation 506. If the two tokens are the same, the resumption request is valid and the state of the card, prior to suspension, is restored at operation 510
in response to unsuccessfully authenticating the one-time password at the data storage device by determining at the data storage device that the one-time password included with the resume command does not match the one-time password stored at the storage device, denying access to data stored at the data storage device. P. 0123 and FIG. 5 if the token in the resumption request is not valid, the state information is deleted; FIG. 6 and P. 0158 the card device deletes state information and enters a powered off state 606 (effectively denying access to the card)
Hildebrand (2017/0177870) teaches:
[…] invalidating the one-time password stored at the data storage device; and […] P. 0182 at step 2120 a request to the read wakeup code stored in flash memory device is received, in step 2135 the wakeup code is replaced with a NULL value; P. 0169 the wakeup code is read from WDB 1824 within flash memory device 1820 to compare it to the wakeup code 1816 of SoC device, and determine if the codes match

Claim 6
Hildebrand (2017/0177870) teaches:
The method of claim 1, wherein the memory device is a non-volatile memory for storing a basic input/output system. P. 0146 and FIG. 17 in electronic device, processor 1710 is coupled to a BIOS/firmware/flash memory 1722; P. 0148 and FIG. 18 flash memory 1820 may be implemented using technology including those described in FIG. 17

Claim 9
Hildebrand (2017/0177870) teaches:
A data storage device at an information handling system, the data storage device configured to: receive a suspend command to transition operation of the data storage device to an energy saving state; P. 0171 and FIG. 19 a processor may execute an instruction to place the system in an extreme deep sleep state; FIG. 18 system 1800 includes flash memory device 1820
generate a one-time password in response to receiving the suspend command, receipt of the one-time password at the data storage device required to transition operation of the data storage device from the energy saving state to a normal operating state; store the one-time password at the data storage device; P. 0164 when entering the extreme deep sleep state, SoC 1810 generates a temporally unique value (one-time password) to serve as a wakeup code, which is stored in the dedicated wakeup code location 1826 within the WDB 1824 on the flash memory device 1820. The wakeup code is required to resume operation; P. 0149 extreme deep sleep state powers off most of system 1800
provide the one-time password to a process executing at the information handling system, the process to store the one-time password at a memory device at the information handling system; and P. 0161 processor 1812 includes instructions that accesses wakeup code location 1826 as part of a sequence (i.e. a process) to enter an extreme deep sleep state; P. 0164 the wakeup code value is also stored in dedicated wakeup code location 1816 within the within the RTC power domain of the SoC device
transition operation to the energy saving state. P. 0173 and FIG. 19 at step 1935 power management logic is triggered to place SoC in extreme deep sleep state, powering down all portions of the system
Hildebrand does not explicitly state the data storage device generating the one-time password.
Hans (2019/0377585) teaches:
[…] generate a one-time password in response to receiving the suspend command, P. 0064 and FIG. 3 the system includes card computing device 302 (data storage device) with non-volatile memory 330, and terminal 314 (information handling system); FIG. 4A and P. 0078 card computing device receives a suspension request from the terminal at operation 402; FIG. 4B and P. 0099 card computing device (data storage device) generates a resume token (one-time password) and stores it in non-volatile memory at operation 416
receipt of the one-time password at the data storage device required to transition operation of the data storage device from the energy saving state to a normal operating state; store the one-time password at the data storage device; P. 0072-73 a resume token 334 by the card while suspended to determine whether to grant a resumption request 324; P. 0150 in suspended state 608, the card computing device is un-powered; P. 0150 when the state of card computing device is restored (in response to the resumption request), card re-enters the operating state 604  
provide the one-time password to a process executing at the information handling system, FIG. 4B and P. 0100 card computing device sends a response to the terminal in operation 418, including the resume token
[…] transition operation to the energy saving state. P. 0146 and FIG. 6 in suspended state 608, no power is applied to the card computing device
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Hildebrand with the data storage device generating the one-time password taught by Hans
The motivation being to conserve power and reduce the need for recharging (See Hans P. 0130)
The systems of Hildebrand and Hans are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Hildebrand with Hans to obtain the invention as recited in claims 9-15.

Claim 10
Hans (2019/0377585) teaches:
The data storage device of claim 9, wherein the data storage device is further to: receive a resume command, the resume command including the one time password stored at the memory device, the resume command being a request to transition operation of the data storage device from the energy saving state to the normal operating state; P. 0110, 0112 and FIG. 5 card receives a resumption request from the terminal in operation 502, the Command Data field includes a resume token. This is the same token the card transmitted to the terminal at time of suspension; P. 0147 humidity sensor (the example terminal) powers on the card computing device transmits a resumption request to the card computing device 
in response to successful authentication of the one-time password associated with the resume command by determining at the data storage device that the one-time password included with the resume command matches the one-time password stored at the data storage device: […] and transition operation from the energy saving state to the normal operating state; and P. 0116-117 and FIG. 5 the card compares the resume token to the token stored in non-volatile memory at operation 506. If the two tokens are the same, the resumption request is valid and the state of the card, prior to suspension, is restored at operation 510
in response to unsuccessful authentication of the one-time password associated with the resume command by determining at the data storage device that the one-time password included with the resume command does not match the one-time password stored at the data storage device, deny access to data stored at the data storage device. P. 0123 and FIG. 5 if the token in the resumption request is not valid, the state information is deleted; FIG. 6 and P. 0158 the card device deletes state information and enters a powered off state 606 (effectively denying access to the card)
Hildebrand (2017/0177870) teaches:
[…] invalidate the one-time password stored at the data storage device; […] P. 0182 at step 2120 a request to the read wakeup code stored in flash memory device is received, in step 2135 the wakeup code is replaced with a NULL value; P. 0169 the wakeup code is read from WDB 1824 within flash memory device 1820 to compare it to the wakeup code 1816 of SoC device, and determine if the codes match


Claim 16

An information handling system comprising: a processor; a non-volatile memory device to store a basic input/output system; and a data storage device configured to: receive a suspend command  to transition operation of the data storage device to an energy saving state; P. 0171 and FIG. 19 a processor may execute an instruction to place the system in an extreme deep sleep state; FIG. 18 system 1800 includes flash memory device 1820; P. 0146 and FIG. 17 in electronic device, processor 1710 is coupled to a BIOS/firmware/flash memory 1722; P. 0148 and FIG. 18 flash memory 1820 may be implemented using technology including those described in FIG. 17
generate a one-time password; store the one-time password at the data storage device  in response to receiving the suspend command, receipt of the one-time password at the data storage device required to transition operation of the data storage device from the energy saving state to a normal operating state; P. 0164 when entering the extreme deep sleep state, SoC 1810 generates a temporally unique value (one-time password) to serve as a wakeup code, which is stored in the dedicated wakeup code location 1826 within the WDB 1824 on the flash memory device 1820. The wakeup code is required to resume operation; P. 0149 extreme deep sleep state powers off most of system 1800
provide the one-time password to a process executing at the information handling system, P. 0161 processor 1812 includes instructions that accesses wakeup code location 1826 as part of a sequence (i.e. a process) to enter an extreme deep sleep state
the process to store the one-time password at a memory device at the information handling system; and P. 0164 the wakeup code value is also stored in dedicated wakeup code location 1816 within the within the RTC power domain of the SoC device
transition operation to the energy saving state. P. 0173 and FIG. 19 at step 1935 power management logic is triggered to place SoC in extreme deep sleep state, powering down all portions of the system

Hans (2019/0377585) teaches:
[…] generate a one-time password; store the one-time password at the data storage device  in response to receiving the suspend command, P. 0064 and FIG. 3 the system includes card computing device 302 (data storage device) with non-volatile memory 330, and terminal 314 (information handling system); FIG. 4A and P. 0078 card computing device receives a suspension request from the terminal at operation 402; FIG. 4B and P. 0099 card computing device (data storage device) generates a resume token (one-time password) and stores it in non-volatile memory at operation 416
receipt of the one-time password at the data storage device required to transition operation of the data storage device from the energy saving state to a normal operating state; P. 0072-73 a resume token 334 by the card while suspended to determine whether to grant a resumption request 324; P. 0150 in suspended state 608, the card computing device is un-powered; P. 0150 when the state of card computing device is restored (in response to the resumption request), card re-enters the operating state 604  
provide the one-time password to a process executing at the information handling system, […] FIG. 4B and P. 0100 card computing device sends a response to the terminal in operation 418, including the resume token
transition operation to the energy saving state. P. 0146 and FIG. 6 in suspended state 608, no power is applied to the card computing device
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Hildebrand with the data storage device generating the one-time password taught by Hans
The motivation being to conserve power and reduce the need for recharging (See Hans P. 0130)

Therefore it would have been obvious to combine Hildebrand with Hans to obtain the invention as recited in claims 16-20.

Claim 17
Hans (2019/0377585) teaches:
The information handling system of claim 16, wherein the data storage device is further to: receive a resume command, the resume command including the one time password stored at the memory device, the resume command being a request to transition operation of the data storage device from the energy saving state to the normal operating state; P. 0110, 0112 and FIG. 5 card receives a resumption request from the terminal in operation 502, the Command Data field includes a resume token. This is the same token the card transmitted to the terminal at time of suspension; P. 0147 humidity sensor (the example terminal) powers on the card computing device transmits a resumption request to the card computing device and
in response to successful authentication of the one-time password associated with the resume command by determining at the data storage device that the one-time password included with the resume command matches the one-time password stored at the data storage device: and […] transition operation from the energy saving state to the normal operating state; and P. 0116-117 and FIG. 5 the card compares the resume token to the token stored in non-volatile memory at operation 506. If the two tokens are the same, the resumption request is valid and the state of the card, prior to suspension, is restored at operation 510
in response to unsuccessful authentication of the one-time password associated with the resume command by determining at the data storage device that the one-time password included with the resume command does not match the one-time password stored at the data storage device, deny access to data stored at the data storage device. P. 0123 and FIG. 5 if the token in the resumption request is not valid, the state information is deleted; FIG. 6 and P. 0158 the card device deletes state information and enters a powered off state 606 (effectively denying access to the card)
Hildebrand (2017/0177870) teaches:
invalidate the one-time password stored at the data storage device; P. 0182 at step 2120 a request to the read wakeup code stored in flash memory device is received, in step 2135 the wakeup code is replaced with a NULL value; P. 0169 the wakeup code is read from WDB 1824 within flash memory device 1820 to compare it to the wakeup code 1816 of SoC device, and determine if the codes match

Claim 5, 7, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand et al. (U.S. PGPub No. 2017/0177870) in view of Hans et al. (U.S. PGPub No. 2019/0377585) in view of Russo et al. (U.S. PGPub No. 2012/0124663)

Claim 5
The systems of Hildebrand and Hans do not explicitly teach determining that the one-time password accompanying a second resume command matches the one-time password stored at the data storage device. 
Russo (2012/0124663) teaches:
The method of claim 2, wherein the successful authenticating comprises: determining that the one-time password accompanying the resume command does not match the one-time password stored at the data storage device; P. 0074 and FIG. 5B at step 555 storage device 205 receives cached authentication data from device 250, and determines invalid authentication data was received. Method proceeds to 570 where the storage device 205 locks itself; P. 0022 authentication data may be a password
receiving a second resume command at the data storage device, the resume command including the one-time password; and determining that the one-time password accompanying the second resume command matches the one-time password stored at the data storage device. P. 0074 and FIG. 5B storage device 205 remains locked until receipt of proper authentication data from host computing device 250 (i.e. a second resume command with a proper password)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Hildebrand and Hans with issuing a resume command including a password taught by Russo. 
The motivation being to allow a computing device to resume operation from a standby mode without compromising the security of the data maintained on the storage device (See Russo P. 0011)
The systems of Hildebrand, Hans and Russo are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Hildebrand and Hans with Russo to obtain the invention as recited in claim 5.

Claim 7
The systems of Hildebrand and Hans do not explicitly teach setting a flag at the data storage device to indicate a suspend command was received.
Russo (2012/0124663) teaches:
The method of claim 1, further comprising: setting a flag at the data storage device indicating that the suspend command was received at the data storage device. P. 0038 non-volatile memory 240 may include a standby mode indicator that indicates when host computing device 250 is entering standby mode
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Hildebrand and Hans with setting a flag at the data storage device to indicate a suspend command was received taught by Russo. 
The motivation being to allow a computing device to resume operation from a standby mode without compromising the security of the data maintained on the storage device (See Russo P. 0011)
The systems of Hildebrand, Hans and Russo are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Hildebrand and Hans with Russo to obtain the invention as recited in claim 7.

Claim 13
Russo (2012/0124663) teaches:
The data storage device of claim 10, wherein the successful authentication comprises: determining that the one-time password accompanying the resume command does not match the one-time password stored at the data storage device; P. 0074 and FIG. 5B at step 555 storage device 205 receives cached authentication data from device 250, and determines invalid authentication data was received. Method proceeds to 570 where the storage device 205 locks itself; P. 0022 authentication data may be a password
receiving a second resume command at the data storage device, the resume command including the one-time password; and determining that the one-time password accompanying the second resume command matches the one-time password stored at the data storage device. P. 0074 and FIG. 5B storage device 205 remains locked until receipt of proper authentication data from host computing device 250 (i.e. a second resume command with a proper password)

Claim 14
The systems of Hildebrand and Hans do not explicitly teach setting a flag at the data storage device to indicate a suspend command was received.
Russo (2012/0124663) teaches:
The data storage device of claim 9, wherein the data storage device is further to: set a flag at the data storage device indicating that the suspend command was received at the data storage device. P. 0038 non-volatile memory 240 may include a standby mode indicator that indicates when host computing device 250 is entering standby mode
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Hildebrand and Hans with setting a flag at the data storage device to indicate a suspend command was received taught by Russo. 
The motivation being to allow a computing device to resume operation from a standby mode without compromising the security of the data maintained on the storage device (See Russo P. 0011)
The systems of Hildebrand, Hans and Russo are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Hildebrand and Hans with Russo to obtain the invention as recited in claim 14.

Claim 15

The data storage device of claim 9, further comprising: receive a power-on clear command; P. 0053 a user may command computing device 250 to resume operation from standby mode
reset the flag if previously set; P. 0038 a boot sequence of host computing device 250 sends a command to reset the value of standby mode indicator 245
receive authentication credentials provided by a user of the information handling system; P. 0038 upon power-on, storage device 205 may determine that it is resuming from a standby mode based on the value of standby mode indicator 245 and trigger execution of re-authentication monitoring instructions 236; P. 0022 authentication data may be a user password
and unlock the data storage device for access if the authentication credentials are successfully authenticated. P. 0053 host computing device 250 automatically transmits cached authentication data (i.e. credentials) to storage device 205 upon resuming operation from the standby mode. In response, storage device 205 compares it to actual authentication data, and allow access to storage area 220 when there is a match

Claim 20
The systems of Hildebrand and Hans do not explicitly teach unlocking the data storage device based on authentication credentials provided by a user.
Russo (2012/0124663) teaches:
The information handling system of claim 16, wherein the data storage device is further to: receive a power-on clear command; P. 0053 a user may command computing device 250 to resume operation from standby mode
receive authentication credentials provided by a user of the information handling system; P. 0038 upon power-on, storage device 205 may determine that it is resuming from a standby mode based on the value of standby mode indicator 245 and trigger execution of re-authentication monitoring instructions 236; P. 0022 authentication data may be a user password
and unlock the data storage device for access if the authentication credentials are successfully authenticated. P. 0053 host computing device 250 automatically transmits cached authentication data (i.e. credentials) to storage device 205 upon resuming operation from the standby mode. In response, storage device 205 compares it to actual authentication data, and allow access to storage area 220 when there is a match.
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Hildebrand and Hans with unlocking the data storage device based on authentication credentials provided by a user taught by Russo. 
The motivation being to allow a computing device to resume operation from a standby mode without compromising the security of the data maintained on the storage device (See Russo P. 0011)
The systems of Hildebrand, Hans and Russo are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Hildebrand and Hans with Russo to obtain the invention as recited in claim 20.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand et al. (U.S. PGPub No. 2017/0177870) in view of Hans et al. (U.S. PGPub No. 2019/0377585) in view of Russo et al. (U.S. PGPub No. 2012/0124663) in view of Forristal et al. (U.S. PGPub No. 2013/0173942)

Claim 8
Russo (2012/0124663) teaches:
The method of claim 7, further comprising: issuing a power-on clear command to the data storage device; P. 0053 a user may command computing device 250 to resume operation from standby mode
resetting the flag if previously set; P. 0038 a boot sequence of host computing device 250 sends a command to reset the value of standby mode indicator 245
requesting authentication credentials from a user of the information handling system; P. 0038 upon power-on, storage device 205 may determine that it is resuming from a standby mode based on the value of standby mode indicator 245 and trigger execution of re-authentication monitoring instructions 236; P. 0022 authentication data may be a user password
unlocking the data storage device for access if the credentials are successfully authenticated; and P. 0053 host computing device 250 automatically transmits cached authentication data (i.e. credentials) to storage device 205 upon resuming operation from the standby mode. In response, storage device 205 compares it to actual authentication data, and allow access to storage area 220 when there is a match.
The systems of Hildebrand, Hans and Russo do not explicitly state executing input/output instructions to initialize the IHS after unlocking the data storage device.
Forristal (2013/0173942) teaches:
[…] executing basic input/output instructions to fully initialize the information handling system. P. 0044 In a resume from fast hibernate, the system context is read from the smaller nonvolatile memory and transferred entirely from the smaller nonvolatile memory to the DRAM system memory; P. 0046 the BIOS controls transfer of data from DRAM to nonvolatile memory (e.g. the transfers are I/O operations); P. 0037 the nonvolatile memory is protected by a temporary password during hibernation (analogous to unlocking the data storage device with successful authentication)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Hildebrand, Hans and Russo with issuing a resume command including a password taught by Forristal. 
The motivation being to allow for additional power savings without requiring a modification of the operating system (See Forristal P. 0021)
The systems of Hildebrand, Hans, Russo and Forristal are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Hildebrand, Hans and Russo with Forristal to obtain the invention as recited in claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/           Examiner, Art Unit 2133         

/SEAN D ROSSITER/           Primary Examiner, Art Unit 2133